Citation Nr: 1207369	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 24, 2007 for the grant of service connection for a psychiatric disorder.


REPRESENTATION

The Appellant (Veteran) is represented by: Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Denver, Colorado, which granted service connection for bipolar disorder with posttraumatic stress disorder and assigned the effective date at issue.

The Veteran and his wife presented testimony at the RO at a Board hearing, chaired remotely by the undersigned Veterans Law Judge, via videoconference, in November 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  A claim for service connection for a psychiatric disorder was not received within one year from the date of discharge or release from service.

3.  A claim for service connection for a psychiatric disorder was not reasonably raised in a January 1988 claim seeking service connection for gunshot wound residuals and a ganglion cyst of the right wrist, or in a July 2004 claim seeking service connection for prostate cancer.

4.  The date of receipt of the claim for service connection for a psychiatric disorder is later than the date entitlement arose.  

5.  The earliest date of a pending claim for service connection for a psychiatric disorder is January 24, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 2007 for the grant of service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran testified that SSA disability was awarded since 2001.  It does not appear that a specific request has been made by the RO for records held by SSA.  The Board has considered pertinent law on this question.  In general, VA must seek to obtain relevant records under 38 U.S.C. § 5103A when there exists a reasonable possibility that the records could help substantiate a claim for benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to the etiology of a claimed service-connected disorder.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United States Court of Appeals for Veterans Claims (the CAVC) held that in a claim for service connection, VA was required to request records from SSA in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

In Woods v. Gober, 14 Vet. App. 214 (2000), the CAVC determined that VA was required to obtain SSA records in the context of an earlier effective date claim, where those records potentially could provide medical evidence establishing the presence of the disorder at issue on a date earlier than that recognized by VA.

The Board finds that, in this case, SSA records would not be pertinent to the question of the appropriate effective date for service connection.  Regarding the holding in Woods, there is no dispute in this case that the date entitlement arose is well prior to the receipt of a claim.  The Veteran's testimony and the clinical records agree on this point.  As will be addressed below, the essential factor left to be determined in this case is the appropriate date of receipt of the claim for service connection for a psychiatric disorder.  There is no reasonable possibility that records held by SSA would establish an earlier date of a formal or informal claim for service connection.  As will be discussed below, the mere existence of medical records, even Government records from another agency (non VA records not in VA's possession), generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006), citing Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  SSA records could only show when entitlement arose, but the legal outcome of this appeal turns on the date of receipt of the claim.  Earlier entitlement is not legally significant and therefore cannot aid in substantiating this claim for an earlier effective date.  As there is no reasonable possibility that SSA records would be relevant in this case, the Board finds that a remand to obtain those records is not necessary. 

Earlier Effective Date for Service Connection

The Veteran has presented essentially three theories of entitlement to an earlier effective date in this case.  First, he asserts that he was diagnosed with bipolar disorder in service, and that the effective date for service connection should correspond with the date of onset of the disorder, in other words, 1987.  In support of this theory, the Veteran asserts that he was unable to file a claim for service connection earlier than he did due to the effects of the disorder, and also possibly that he and his wife did not understand the necessity of filing a claim.  Second, the Veteran asserts that an implied claim for service connection should be found by the notation "see service medical records" (original in all capital letters) in his January 1988 original service connection claim, and that this notation should serve to raise claims for all conditions reported in the service treatment records.  A similar assertion is that post-service treatment records should have put VA on notice that the Veteran was being treated for psychiatric issues and prescribed psychiatric medications.  Third, the Veteran asserts that service connection should be effective as of the date selected by SSA for his disability award.  

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to January 24, 2007.  In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a psychiatric disorder prior to January 24, 2007.  

The Veteran does not contend that there is an earlier claim for service connection that specifically mentions a psychiatric disorder.  The Board notes that the Veteran submitted a claim for service connection for gunshot wound residuals and a ganglion cyst of the right wrist in January 1988, one month after his separation from service; however, this service connection claim did not mention psychiatric symptoms.  The Veteran next filed a claim for service connection in July 2004, at which time he mentioned only prostate cancer and Agent Orange exposure.  The RO adjudicated claims for adenocarcinoma of the prostate and special monthly compensation based on loss of use of a creative organ, as well as the evaluation of the service-connected gunshot wound residuals.  

Following the December 2004 decision resulting from the July 2004 claim, the next document received from the Veteran, just over two years later, was a VA Form 21-4138 requesting service connection for bipolar disorder, received January 24, 2007.  By a November 2007 rating decision, the RO granted service connection for bipolar disorder with PTSD, and assigned an effective date for service connection of January 24, 2007, the date of receipt of the claim for service connection for a psychiatric disorder.  

Regarding the assertion that the date selected by SSA should be the effective date for VA purposes, this is simply inconsistent with governing law.  SSA disability benefits are provided for under separate statutory authority than VA disability compensation, and is awarded and governed by a distinct and different regulatory framework.  The Board has set out in detail above the provisions that determine the effective date for the award of service-connected compensation under VA law and regulations.  The Veteran did not make VA aware of the SSA disability determination prior to January 24, 2007, so there was no way for VA to know of the existence of SSA records prior to that date, and thus these records do not constitute an informal claim.

The Board has also considered whether a reference to the "service medical records" on the January 1988 claim could reasonably be interpreted as a claim for service connection for other disorders not specifically listed.  In this case, the Board finds that this is not a reasonable interpretation of the notation.  The notation "see service medical records" is not listed under the diseases or injuries being claimed, but under the section pertaining to whether the Veteran received treatment in service for the disorders claimed.  In this context, it cannot be interpreted as a broadening of the disorders claimed, which are listed specifically in a different section of the claim form, and which do not mention a psychiatric disorder.  

The Veteran's other assertions relate to the fact that treatment records showed that he was being treated for psychiatric symptoms and was prescribed with psychiatric medications well prior to the January 2007 claim, and that a claim for service connection should have been implied by this information.  As noted above, the Veteran was diagnosed with bipolar disorder in service, and this information is contained in the service treatment records.  The Veteran's wife testified that the Veteran was having episodes of bipolar disorder at the time of his separation from service.  She suggested that this resulted in his not appearing for a VA examination scheduled in conjunction with his original claim for VA compensation filed in January 1988.  A VA examination was scheduled for March 4, 1988, and the Veteran failed to report.  

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, VAOPGCPREC 4-2004.  Under 38 C.F.R. § 3.157(a) (2011), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.  See 38 C.F.R. § 3.157(b) (2011).  In this case, there was no prior disallowance of a claim for service connection for a psychiatric disorder, and the provisions of 38 C.F.R. § 3.157(a) do not establish the basis for a prior date of claim for service connection, despite the existence of treatment evidence showing that the Veteran was being treated for psychiatric issues well prior to January 2007.  

The VA Adjudication Procedure Manual provides that, when deciding an original claim for compensation, or when supplemental service treatment records are received following promulgation of an original rating decision, the adjudicator should determine service connection for all claimed disabilities, and consider soliciting a claim for other chronic, unclaimed disabilities noted in the service treatment records (STRs).  See M21-1MR, Chapter IV, subpart ii, chapter 2, section A, topic 1.  That section goes on to clarify that, except in claims for an increased rating under 38 CFR § 3.157(b), the CAVC has held that VA cannot generally construe the mere existence of medical records as an informal claim because there must be some intent by the claimant to apply for a benefit.  

The CAVC held in Criswell, 20 Vet. App. 501 that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  Citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon at 35.  

Pertinent to the question in this case, the CAVC in Criswell went on to explain that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Citing Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.155(a).

Thus, while the record shows that the Veteran had been diagnosed with a psychiatric disorder at the time he filed his prior service connection claims, this fact alone does not reasonably raise a claim for service connection for a psychiatric disorder where there was no written expression of intent to claim service connection for a psychiatric disorder, even where the Veteran was treated in service for the same psychiatric disorder.  

The Board finds that a claim for service connection for a psychiatric disorder was not reasonably raised in January 1988 or in July 2004, and there was no pending claim for service connection for a psychiatric disorder at the time of the April 1988 or December 2004 rating decisions.  As such, the theory of entitlement based on the original claim for compensation or the July 2004 claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).

The Veteran's wife testified that the Veteran was never capable of filing for service connection for a psychiatric disorder prior to 2007 because of the ups and downs he experienced.  She testified that in 2001 it was totally her taking care of everything and the Veteran could not have filed on his own behalf.  She asserted that it is unreasonable to ask somebody with a mental illness to file paperwork that is totally confusing to them.  She testified that the Veteran was not mentally capable of filing the paperwork, and that neither of them knew there was paperwork to be filed.  

With regard to the contention that the Veteran was not capable of filing for service connection, the Board notes again that the Veteran filed a claim in 1988 and 2004 for other disorders.  Service connection filing requirements are minimal - any written expression of intent constitutes an informal claim.  Moreover, the Veteran's wife testified that she filed a claim with SSA in 2001 on his behalf.  The Board rejects the assertion that the Veteran was somehow unaware of the necessity of filing claims with VA, as he in fact followed this procedure on two separate occasions to file service connection claims prior to filing the current claim.  The Veteran and his wife were clearly aware that he needed to file a claim with SSA in order to obtain benefits, and they did so successfully.  Thus, there does not appear to have been any impediment to filing a claim with SSA, just as there was no impediment to filing claims with VA regarding this issue and other issues.  In any event, in Morris v. Derwinski, 1 Vet. App. 261(1991), the CAVC held that everyone dealing with the Government was charged with knowledge of Federal statutes and lawfully promulgated agency regulations, and cited to Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  Thus, even if the Veteran may have been ignorant of the requirement to file a separate claim for service connection for a psychiatric disorder, he was necessarily charged with knowledge of the regulations, which include some written expression of intent to claim service connection for a psychiatric disorder.

In summation of the Board's finding, prior to January 24, 2007, there was no pending claim for service connection for a psychiatric disorder pursuant to which service connection could have been granted.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, again, there is no dispute.  The Veteran has asserted that entitlement arose well prior to the date of claim, and this is supported by the record; therefore, the date of claim, January 24, 2007, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2011).  As there is no legal basis for assignment of any earlier effective date than January 24, 2007, the Board finds that an earlier effective date for the grant of service connection for a psychiatric disorder is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than January 24, 2007 for the grant of service connection for a psychiatric disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


